UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number:000-54030 NATURALSHRIMP INCORPORATED (Exact name of registrant as specified in its charter) Nevada 74-3262176 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 9400 North Central Expressway, Suite #910 Dallas, Texas (Address of Principal Executive Offices) (Zip Code) (646) 653-1910 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ. As of November 12, 2015, there were 89,094,446 shares of the registrant’s common stock outstanding. NATURALSHRIMP INCORPORATED FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2015 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Condensed consolidated balance sheets as of September 30, 2015 (unaudited) and March 31, 2015 3 Condensed consolidated statements of operations for the three and six months ended September 30, 2015 and 2014 (unaudited) 4 Condensed consolidated statements of cash flows for the three and six months ended September 30, 2015 and 2014 (unaudited) 5 Notes to condensed consolidated financial statements (unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4. Controls and Procedures 17 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3. Defaults Upon Senior Securities 18 ITEM 4. Mine Safety Disclosures 18 ITEM 5. Other Information 18 ITEM 6. Exhibits 19 SIGNATURES 20 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATURALSHRIMP INCORPORATED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, March 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Total current assets Fixed assets Land Buildings Machinery and equipment Autos and trucks Furniture and fixtures Accumulated depreciation ) ) Fixed assets, net Other assets Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued interest - related parties Other accrued expenses Lines of credit Notes payable - related parties Notes payable in default - related party Total current liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders' deficit Common stock, $0.0001 par value, 300,000,000 shares authorized 89,094,446 and 86,777,382 shares issued and outstanding at September 30, 2015 and March 31, 2015, respectively Additional paid in capital Subscription stock receivable ) ) Stock not yet issued - - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 NATURALSHRIMP INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, September 30, September 30, Sales $
